The opinion of tbe court was delivered, January 3d 1871, by
Williams, J.
— By a devise of tbe reversion the rent with its incidents passes to tbe devisee, and consequently tbe appellee became entitled to tbe rent of tbe demised premises, devised to ber for life, which fell due after ber husband’s death, and she might have distrained for it as incident to the reversion. It is true, that at common law distress for rent was allowed only during a subsisting tenancy, but tbe remedy by distress was extended by tbe Statute 8 Anne, cb. 14, wbicb provided that if a tenant retained possession of tbe estate after tbe expiration of bis tenancy, the landlord, if bis interest continued, might distrain within six months for tbe rent due and unpaid. The right of distress was further enlarged by our Act of tbe 21st March 1772, wbicb declares that “ it shall and may be lawful for any person or persons having any rents in arrear, or due upon any lease for life or *314lives, or for one or more years, or at will, ended or determined, to distrain for such arrears, after the determination of the said respective leases, in the same manner as they might have done if such lease or leases had not been ended or determined — provided, that such distress be made during the continuance of such lessor’s title or interest.” There can be no doubt of the appellee’s right, under the provisions of this act, to distrain the goods of the tenant on the demised premises, at the time of the sheriff’s sale, for the arrears of rent which accrued under the original lease, after her husband’s death, notwithstanding the expiration of the term and the subsisting tenancy under the new lease. And, therefore, she was entitled, under the Act of 1836, to payment out of the proceeds of the sheriff’s sale. The landlord’s right to be paid out of the proceeds of sale, as ruled in Moss’s Appeal, 11 Casey 162, depends on his power to distrain on the goods sold; and a landlord having power to distrain, after the determination of the term, is entitled to payment out of the proceeds of a sheriff’s sale of goods found on the premises, under an execution against the lessee. His right to distrain, after the termination of the term, is without limitation as to time; the statute gives him this right whenever the rent is in arrear, and he retains the title. It follows that the court below was clearly,right in decreeing the payment of the arrears of rent in controversy out of the proceeds of sale for distribution.
Decree affirmed at the costs of the appellant.